Citation Nr: 0104542	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-17 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for duodenal ulcer, 
status post partial gastrectomy, currently evaluated as 40 
percent disabling. 


REPRESENTATION

Appellant represented by:	Charles T. Jeffrey, attorney-
at-law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In April 2000, the veteran testified from the RO at a 
videoconference hearing before the undersigned Board member 
seated in Washington, D.C.  A transcript of the hearing has 
been associated with the claims folder. 


REMAND

The veteran contends that his duodenal ulcer is more severely 
disabling than the current evaluation reflects as a result of 
symptoms such as an increase in acid reflux, continuous 
diarrhea, regurgitation of food, inadequate nutrition and a 
loss of weight.  

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub.L. 106-475 became law.  
This liberalizing law is applicable to the appellant's claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

During the April 2000 hearing at the Muskogee, Oklahoma RO, 
the veteran testified that he was currently seeking treatment 
for his duodenal ulcer at "the VA."  No recent VA treatment 
records have been associated with the claims folder.  In 
addition, although a private physician, Dr. Richard W. 
Seifert, has provided statements in support of the veteran's 
claim, records of his treatment of the veteran have not been 
associated with the claims folder.

The Board also notes that the veteran has maintained that his 
duodenal ulcer has increased in severity since he was last 
examined by VA for this disorder in October 1998.  A review 
of the October 1998 examination report reflects that no 
laboratory testing to determine if the veteran is anemic was 
included.  Although the examiner recorded the veteran's 
weight and height, the examiner did not address whether the 
veteran had lost weight.  Therefore, the examination report 
is not adequate for rating purposes.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2000).   

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request that the 
veteran provide the names, addresses and 
approximates dates of treatment for all 
health care providers, private and VA, 
who have treated or evaluated him for his 
service-connected gastrointestinal 
disability in recent years.  After the 
required information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records.  The records requested should 
include those of Dr. Richard W. Seifert.   

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, the RO should so inform 
the veteran and his attorney and request 
them to provide copies of such records. 

3.  Thereafter, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current severity of the service-
connected duodenal ulcer disease, status 
post partial gastrectomy.  The claims 
folder, including a copy of this remand, 
must be made available to and reviewed by 
the examiner. 

The examination report must also include 
the veteran's height and current weight, 
and must include blood studies to 
determine the presence or absence of 
anemia. The examiner should specifically 
comment on whether the veteran's duodenal 
ulcer disease, status post partial 
gastrectomy results in pain which is only 
partially relieved by standard ulcer 
therapy, periodic vomiting, weight loss, 
recurrent hematemesis or melena and 
anemia.  The extent and frequency of any 
such symptoms should be specified, as 
should the degree to which any of these 
symptoms result in impairment of the 
veteran's health.  The examiner should 
also specifically address whether the 
disability is productive of dumping 
syndrome and if so the examiner should 
specifically identify the manifestations 
thereof.  A complete rationale should be 
given for all opinions and conclusion 
expressed.  The examination report must 
be typed. 

4.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirements of Veterans Claims 
Assistance Act of 2000 Pub. L. No, 106-
475, 114 Stat. 2096 (2000).  

5.  Then, the RO should readjudicate the 
issue on appeal.  

6.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative, and 
inform the veteran of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the supplemental 
statement of the case.  The veteran and 
his representative should be afforded an 
appropriate opportunity to respond. 

The case should then be forwarded to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until he is otherwise notified by 
the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 






Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




